Title: To James Madison from Robert Polk, 3 March 1817
From: Polk, Robert
To: Madison, James


        
          Sir,
          Washington, March 3. 1817.
        
        In doing myself the honor of addressing you on the present occasion, permit me to say that it is not without reluctance I have prevailed upon myself to add one to the number of those who may appear before you as Candidates for a portion of Executive favor. But relying on the liberality of your disposition for indulgence, I take the freedom to address you.
        A bill, providing for the prompt settlement of public accounts, having (as I understand) passed both Houses of Congress, by which the office of Solicitor of the Treasury is, among others, established, I would, in the event of your approbation of the bill, respectfully present myself as a Candidate for that office. As a motive for this step, I beg leave to state that the duties of that station are familiar to me. When a Clerk, some years ago, in the office of the Comptroller, the superintendence of Suits against public debtors, & the correspondence with the District Attorneys, were assigned to me among other duties; and the records of that office will show how they were discharged. About three years since, I was appointed principal Clerk in the office of the Commr. of the Revenue, which station I still hold—but the knowledge previously acquired of the laws, & the proceedings consequent thereon, would, I conceive, render me competent to fill the station of Solicitor of the Treasury. May I, therefore, Sir, respectfully beg the favor of your recommendation of me to Col. Monroe, (by whom, I presume the appointment will be made) as a suitable person for that office?
        It is needless for me to enlarge on this subject—if testimonials to my character & pretensions are wanting, they may be obtained from the different officers of government under whom I have served—but they are known to and can be fully appreciated by you. Permit me only to say that after a long training to the public service in various subordinate stations, I may lay claim to the advancement without hazard of incurring the charge of presumption. I have been long enough in the dependent condition of a Clerk to wish for some amelioration of my views and prospects, respecting which Nature & Fortune do not seem yet to be reconciled. And to you, Sir, who possess so many titles to the veneration of your country, allow me to look as the friend & patron “of one to fortune & to fame unknown.” On your decision it depends, probably, whether I shall be raised to respectability & comfort, or pine in indigence and obscurity with a growing family & a narrow income, and with the prospect even of this scanty income being taken away by the abolition of the system of Internal taxation.
        A severe indisposition (which has confined me for two weeks past to my chamber & from which I am but slowly recovering) precludes me from the honor of paying my respects to you in person. Be pleased, Sir, to accept

the sentiments of profound respect with which I have the honor to be Your Obt. Servt.
        
          Robert Polk.
        
      